Claimant was employed as a cook in a bank cafeteria. While turning from the table at which she was working, to step over to the icebox to get food, she fell and injured her right hand. She testified that she did not slip nor stumble, and does not know why she fell. She testifies it was a hot day and she might have been dizzy, but she did not feel dizzy, but was in perfect health up to that time. The evidence justifies the award made. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.